UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4141


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERAH JAVAN SHELTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:07-cr-00329-CMC-1)


Submitted:    October 8, 2008                 Decided:   November 3, 2008


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jan S. Strifling, Columbia, South Carolina, for Appellant. Mark
C. Moore, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a plea agreement, Terah Javan Shelton pled

guilty to possession with intent to distribute fifty grams or

more    of    cocaine    base    (“crack”),      in   violation       of   21    U.S.C.A.

§§ 841(a)(1), (b)(1)(A) (West 1999 & Supp. 2008).                          The district

court    sentenced      Shelton    to    262    months   in    prison.          Shelton’s

counsel has filed a brief pursuant to Anders v. California, 386

U.S.    738    (1967),    stating       that,    in   his     view,    there      are    no

meritorious grounds for appeal.                 Counsel questions whether the

district court complied with Rule 11 of the Federal Rules of

Criminal      Procedure     in    accepting       Shelton’s      guilty         plea    and

whether the district court abused its discretion in sentencing

Shelton.       Shelton filed a pro se supplemental brief asserting

that the Government reneged on promises made to him.

              Counsel raises as a potential issue the adequacy of

the plea hearing but concludes that there were no deficiencies

in the district court’s Rule 11 inquiries.                      Our careful review

of the record convinces us that the district court substantially

complied with the mandates of Rule 11 in accepting Shelton’s

guilty plea and ensured that Shelton entered his plea knowingly

and     voluntarily      and     that    the     plea    was     supported        by     an

independent factual basis.               See United States v. DeFusco, 949

F.2d 114, 116, 119-20 (4th Cir. 1991).



                                           2
                 Counsel      next       questions       whether     the     district     court

abused its discretion by denying Shelton’s motion for a downward

variance         sentence.          We    review       the    sentence     imposed      by     the

district         court      for   an     abuse    of    discretion.         Gall   v.    United

States, 128 S. Ct. 586, 597 (2007).                           Our review of the record

leads       us    to    conclude        that     the    district      court    followed        the

necessary         procedural           steps     in     sentencing      Shelton,     properly

calculating            the        guideline           range    and      considering           that

recommendation in conjunction with the factors set forth in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2008).                               See Gall, 128 S.

Ct. at 597.            We also find that the district court meaningfully

articulated its refusal to vary from the guideline range and its

decision to sentence Shelton at the bottom of the range.                                       See

id.; Rita v. United States, 127 S. Ct. 2456, 2462-69 (2007)

(upholding         presumption          of     reasonableness        for   within-guideline

sentence).         Thus, we conclude that the sentence is reasonable.

                 In accordance with Anders, we have reviewed the entire

record       for       any    meritorious          issues      and    have     found     none. ∗

Accordingly,           we    affirm      the     district     court’s      judgment.          This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for


        ∗
        We have reviewed the claims in Shelton’s                                        pro    se
supplemental brief and find them to be without merit.



                                                   3
further   review.     If    the   client   requests       that   a   petition   be

filed,    but   counsel    believes   that   such     a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on the client.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                      4